Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:18-cv-23431-JEM


  JONNATHAN RAMOS,
  individually and on behalf of all
  others similarly situated,                                      CLASS ACTION

          Plaintiff,                                              JURY TRIAL DEMANDED

  v.

  PF HOMESTEAD, LLC d/b/a PLANET
  FITNESS – HOMESTEAD,

        Defendant.
  __________________________________/

                       SECOND AMENDED CLASS ACTION COMPLAINT1

          Plaintiff Jonnathan Ramos brings this class action against Defendant PF Homestead, LLC

  d/b/a Planet Fitness - Homestead and alleges as follows upon personal knowledge as to himself

  and his own acts and experiences, and, as to all other matters, upon information and belief,

  including investigation conducted by his attorneys.

                                      NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

          2.      Defendant owns and operates a fitness center in Homestead, Florida.

          3.      Defendant uses text messages as a means of marketing its business and promoting sales

  to prior customers who have since cancelled their membership.



  1
   Pursuant to Federal Rule of Civil Procedure 15(a)(2), this amended pleading is filed with Defendant’s
  consent.

                                                    1
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 2 of 17



          4.      As a result of Defendant’s actions, Defendant caused thousands of unsolicited text

  messages to be sent to the cellular telephones of Plaintiff and Class Members, causing them injuries,

  including invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

  conversion.

          5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                      JURISDICTION AND VENUE

          6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

  a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

  federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          7.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendants are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, on information and belief, Defendant has sent the same text message complained

  of by Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts have

  occurred within this district, subjecting Defendant to jurisdiction here.

                                                  PARTIES

          8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of



                                                       2
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 3 of 17



  Volusia County, Florida.

          9.      Defendant’s principal address is located at 2620 NE 10th Ct., Homestead, FL 33033.

  Defendant directs, markets, and provides business activities throughout the State of Florida.

                                               THE TCPA

          10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

          11.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          12.     The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          13.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          14.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          15.     In 2012, the FCC issued an order further restricting automated telemarketing calls,



                                                       3
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 4 of 17



  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

          16.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          17.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          18.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          19.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

          20.     The FCC has explained that calls motivated in part by the intent to sell property, goods,



                                                     4
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 5 of 17



  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            21.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            22.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            23.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

  falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

  2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

  obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

            24.   As held by the United States Court of Appeals for the Ninth Circuit: “Unsolicited

  telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the solitude

  of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any additional harm

  beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017

  U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540,



                                                     5
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 6 of 17



  1549 (2016) (emphasis original)).

                                                  FACTS

          25.     On or about December 1, 2015, Plaintiff became a member of Defendant’s fitness

  facility by signing a membership agreement (“Membership Agreement”).

          26.     In 2018, Plaintiff cancelled his fitness membership with Defendant. At the time of

  cancelling his account, Plaintiff did not have an outstanding balance on his membership account with

  Defendant.

          27.     After Plaintiff cancelled his Membership Agreement with Defendant, on August 10,

  2018, Defendant caused an automated text message to be transmitted to Plaintiff’s cellular telephone

  number ending in 7547 (“7547 Number”):




          28.     The text message constitutes telemarketing/advertising because it promotes

  Defendant’s fitness facility.

          29.     Specifically, the text message states “[w]e’re making it easier than ever to come back to

  PF. For a limited time you can rejoin for $1 Down and get ONE MONTH FREE.”

          30.     The text message also offers the use of two different promotional codes for additional

  discounts on a membership at Defendant’s fitness facility.

          31.     Additionally, the hyperlink within the text message routes to a website ( the “Website”)

                                                     6
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 7 of 17



  copied below, which is owned and/or operated by Defendant:




           2



           32.     The Website includes additional telemarketing including the offer of three different

  membership options including a back to school special at $10.00 a month, and a black card membership

  at $21.99 a month.

           33.     Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

           34.     At no point in time did Plaintiff provide Defendant with his express written consent to


  2
      www.planetfitness.com/gyms/homestead-fl/offers

                                                        7
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 8 of 17



  be contacted with telemarketing text messages using an ATDS.

         35.     Plaintiff is the subscriber and sole user of the 7547 Number and is financially

  responsible for phone service to the 7547 Number.

         36.     The number (63565) that transmitted the text message is operated by or on behalf of

  Defendant.

         37.     The number used by Defendant (63565) is known as a “short code,” a standard 5-digit

  code that enables Defendant to send SMS text messages en masse.

         38.     To send the SMS messages, Defendant used Gleantap, a company that hosts a text

  messaging platform that permitted Defendant to transmit thousands of automated text messages without

  any human intervention. In fact, on its website, Gleantap boasts that the user can “use [its] marketing

  automation platform and customer engagement ideas to scale [their] marketing operations” and “send

  out text messages & push notifications at the right moment.”3 Gleantap promotes mass marketing on

  its website, stating “mass text marketing has numerous benefits that make it stand out from other forms

  of communication.”4

         39.     Gleantap’s platform offers the ability to “run automated text campaigns …set it and

  forget it,” to “send out bulk SMS campaigns” and to “setup auto-replies for inbound keywords so [the

  user] always acknowledges texts received from [their[ customers.”5

         40.     Gleantap implicitly admits that it is an ATDS subject to the TCPA, stating “consent is

  very important. For SMS marketing campaigns, it’s actually the law. Other than potentially being

  subject to hefty legal penalties, your brand’s image will suffer greatly and you may end up worse off

  then you started. Thankfully, avoiding this is very simple. Either [have] your subscribers opt-in online



  3
    https://gleantap.com/
  4
    https://gleantap.com/mass-text-marketing-unpacking-the-latest-trend/
  5
    https://gleantap.com/text-messages-marketing/

                                                     8
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 9 of 17



  or by sending their code to your short link or prompt them on the initial touch-point to agree to receive

  messages. Unless you have their written consent you should never send even one message.”6

            41.    The Gleantap platform has the capacity to store telephone numbers, which capacity was

  in fact utilized by Defendant.

            42.    The Gleantap platform has the capacity to generate sequential numbers, which capacity

  was in fact utilized by Defendant.

            43.    The Gleantap platform has the capacity to dial numbers in sequential order, which

  capacity was in fact utilized by Defendant.

            44.    The Gleantap platform has the capacity to dial numbers from a list of numbers, which

  capacity was in fact utilized by Defendant.

            45.    The Gleantap platform has the capacity to dial numbers without human intervention,

  which capacity was in fact utilized by Defendant.

            46.    The Gleantap platform has the capacity to schedule the time and date for future

  transmission of text messages, which occurs without any human involvement.

            47.    Additionally, the Gleantap platform has an auto-reply function that results in the

  transmission of text messages to individual’s cellular telephones automatically from the system, and

  with no human intervention, in response to a keyword (e.g. “STOP”) being sent by a consumer, which

  function was also utilized by Defendant as demonstrated by the text message sent to Plaintiff.

            48.    To transmit the text messages at issue, Defendant uploaded a list of telephone numbers

  which are stored by the Gleantap platform on its server.

            49.    Defendant then created the content of the text messages, selected the telephone numbers

  to transmit the messages to, and selected a date and time for transmission.



  6
      https://gleantap.com/8-best-practices-next-business-text-messaging-campaign/

                                                      9
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 10 of 17



            50.    In making these selections, Defendant was simply creating a set of instructions that were

   subsequently executed automatically (i.e. with no human intervention), by the Gleantap platform.

            51.    The Gleantap platform automatically executed Defendant’s instructions in the following

   order:

                       (1) The platform retrieved each telephone number from the list of numbers

                           uploaded by Defendant in the sequential order the numbers were listed by

                           Defendant;

                       (2) The platform then generated each number in the sequential order listed by

                           Defendant and combined each number with the content of Defendant’s

                           message to create “packets” consisting of one telephone number and the

                           message content;

                       (3) Each packet was then transmitted in the sequential order listed by Defendant to

                           an SMS aggregator, which acts as an intermediary between the Gleantap

                           platform, mobile carriers (e.g. AT&T), and consumers.

                       (4) Upon receipt of each packet, the SMS aggregator transmitted each packet –

                           automatically and with no human intervention – to the respective mobile carrier

                           for the telephone number, again in the sequential order listed by Defendant.

                           Each mobile carrier then sent the message to its customers’ mobile telephones.

            52.    The above execution of Defendant’s instructions occurred seamlessly, with no human

   intervention, and almost instantaneously. Indeed, the Gleantap platform is capable of transmitting

   thousands of text messages following the above steps in minutes, if not less.

            53.    Further, the Gleantap platform “throttles” the transmission of the text messages

   depending on feedback it receives from the mobile carrier networks. In other words, the platform



                                                      10
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 11 of 17



   controls how quickly messages are transmitted depending on network congestion. The platform

   performs this throttling function automatically and does not allow a human to control the function.

           54.     The following graphic summarizes the above steps and demonstrates that the dialing of

   the text messages at issue was performedby the Gleantap platform automatically and without any human

   intervention:




           55.     Defendant’s unsolicited text message caused Plaintiff actual harm. At the time he

   received the text message from Defendant, Plaintiff was at work. Plaintiff had to stop what he was doing

   and read the text message sent to him by Defendant which disrupted his work and his normal daily life.

   As Plaintiff had already cancelled his membership with Defendant, his receipt of the text message from

   Defendant was an annoyance. Plaintiff was surprised, aggravated and annoyed by the text message

   Defendant sent him and was unsure why Defendant was sending him a text message.

                                          CLASS ALLEGATIONS

                 PROPOSED CLASS

           56.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

   himself and all others similarly situated.


                                                      11
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 12 of 17



          57.      Plaintiff brings this case on behalf of the below defined Class:

                       All persons within the United States who, within the four
                       years prior to the filing of this Complaint, were sent a text
                       message using the same type of equipment that was used
                       to text message Plaintiff, from Defendant or anyone on
                       Defendant’s behalf, to said person’s cellular telephone
                       number, advertising Defendant’s services, without the
                       recipients’ prior express written consent.

          58.      Defendant and their employees or agents are excluded from the Class. Plaintiff does not

   know the number of members in the Class but believes the Class members number in the several

   thousands, if not more.

             NUMEROSITY

          59.      Upon information and belief, Defendant has placed automated calls to cellular telephone

   numbers belonging to thousands of consumers throughout the United States without their prior express

   consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

   members is impracticable.

          60.      The exact number and identities of the Class members are unknown at this time and can

   be ascertained only through discovery. Identification of the Class members is a matter capable of

   ministerial determination from Defendants’ call records.

                COMMON QUESTIONS OF LAW AND FACT

          61.      There are numerous questions of law and fact common to the Class which predominate

   over any questions affecting only individual members of the Class. Among the questions of law and

   fact common to the Class are:

                       (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                             cellular telephones using an ATDS;

                       (2) Whether Defendant can meet their burden of showing that it obtained prior



                                                      12
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 13 of 17



                            express written consent to make such calls;

                        (3) Whether Defendant’s conduct was knowing and willful;

                        (4) Whether Defendant is liable for damages, and the amount of such damages; and

                        (5) Whether Defendant should be enjoined from such conduct in the future.

           62.      The common questions in this case are capable of having common answers. If Plaintiff’s

   claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

   telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

   being efficiently adjudicated and administered in this case.

                 TYPICALITY

           63.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

   on the same factual and legal theories.

                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           64.      Plaintiff is a representative who will fully and adequately assert and protect the interests

   of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

   and will fairly and adequately protect the interests of the Class.

                 PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

           65.      A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

   Class are in the millions of dollars, the individual damages incurred by each member of the Class

   resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

   and, even if every member of the Class could afford individual litigation, the court system would be



                                                        13
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 14 of 17



   unduly burdened by individual litigation of such cases.

             66.   The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

             67.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

   herein.

             68.   It is a violation of the TCPA to make “any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using any automatic telephone

   dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §

   227(b)(1)(A)(iii).

             69.   Defendant – or third parties directed by Defendant – used equipment having the capacity

   to dial numbers without human intervention to make non-emergency telephone calls to the cellular

   telephones of Plaintiff and the other members of the Class defined below.

             70.   These calls were made without regard to whether or not Defendant had first obtained

   express permission from the called party to make such calls. In fact, Defendant did not have prior

   express consent to call the cell phones of Plaintiff and the other members of the putative Class when its

   calls were made.

             71.   Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

   automatic telephone dialing system to make non-emergency telephone calls to the cell phones of



                                                      14
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 15 of 17



   Plaintiff and the other members of the putative Class without their prior express written consent.

            72.    Defendant knew that it did not have prior express consent to make these calls and knew

   or should have known that it was using equipment that at constituted an automatic telephone dialing

   system. The violations were therefore willful or knowing.

            73.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

   and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00

   in damages for each violation. Plaintiff and the class are also entitled to an injunction against future

   calls. Id.

            74.    Because Defendant knew or should have known that Plaintiff and the other members of

   the putative Class had not given prior express consent to receive its autodialed calls to their cellular

   telephones the Court should treble the amount of statutory damages available to Plaintiff and the other

   members of the putative Class pursuant to § 227(b)(3) of the TCPA.

            WHEREFORE, Plaintiff, Jonnathan Ramos, on behalf of himself and the other members

   of the Class, prays for the following relief:

            a.     A declaration that Defendant’s practices described herein violate the Telephone

   Consumer Protection Act, 47 U.S.C. § 227;

            b.     A declaration that Defendant’s violations of the Telephone Consumer Protection

   Act, 47 U.S.C. § 227, were willful and knowing;

            c.     An injunction prohibiting Defendant from using an automatic telephone dialing

   system to call and text message telephone numbers assigned to cellular telephones without the

   prior express consent of the called party;

            d.     An award of actual, statutory damages, and/or trebled statutory damages; and

            e.     Such further and other relief the Court deems reasonable and just.



                                                     15
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 16 of 17



                                          JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.




   Date: November 16, 2018

    HIRALDO P.A.                                   EISENBAND LAW, P.A.
                                                   515 E. Las Olas Boulevard, Suite 120
    s/ Manuel S. Hiraldo                           Ft. Lauderdale, Florida 33301
    Manuel S. Hiraldo Florida Bar                  Michael Eisenband
    No. 030380                                     Florida Bar No. 94235
    401 E. Las Olas Boulevard Suite                Email: MEisenband@Eisenbandlaw.com
    1400                                           Telephone: 954.533.4092
    Ft. Lauderdale, Florida 33301
    Email: mhiraldo@hiraldolaw.com
    Telephone: 954.400.4713

                                                   IJH LAW
                                                   1200 Brickell Ave. Suite 1950
                                                   Miami, FL 33131
                                                   Ignacio J. Hiraldo
                                                   Florida Bar No. 0056031
                                                   Email: IJHiraldo@IJHlaw.com
                                                   Telephone: 786.496.4469




                                                  16
Case 1:18-cv-23431-JEM Document 34 Entered on FLSD Docket 11/16/2018 Page 17 of 17



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 16, 2018, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record via transmission of Notice of Electronic Filing generated

   by CM/ECF.



                                                          By: /s/ Manuel S. Hiraldo
                                                          Manuel S. Hiraldo, Esq.
                                                          HIRALDO P.A.
                                                          401 E. Las Olas Boulevard
                                                          Suite 1400
                                                          Ft. Lauderdale, Florida 33301
                                                          Florida Bar No. 030380
                                                          mhiraldo@hiraldolaw.com
                                                          Telephone: 954.400.4713




                                                     17
